Case 2:20-cv-12880-JMV-JAD Document 17 Filed 10/29/20 Page 1 of 3 PageID: 79



Lauren James-Weir, Esq. (ID#025202007)
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone: 973-596-4861
Facsimile: 973-639-6253
Email: ljames-weir@gibbonslaw.com
Attorneys for Defendants, Vijaya Gadde and Twitter, Inc.

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY,                                        Civil Action No: 2:20-cv-12880-JMV-JAD
       Plaintiff,

 v.                                                         CONSENT ORDER GRANTING
                                                             PRO HAC VICE ADMISSION
 CHRISTIAN EXOO a/k/a ANTIFASH                             OF ARI HOLTZBLATT, ESQ. AND
 GORDON; ST. LAWRENCE UNIVERSITY;                            PATRICK J. CAROME, ESQ.
 TRIBUNE PUBLISHING COMPANY; NEW
 YORK DAILY NEWS; VIJAYA GADDE;
 TWITTER, INC; COHEN, WEISS AND
 SIMON, LLP;

       Defendants.

       THIS MATTER having been presented to the Court by Defendants Vijaya Gadde and

Twitter, Inc. (“Defendants”), by and through their attorneys, Gibbons P.C., for entry of an Order

admitting Ari Holtzblatt, Esq. and Patrick J. Carome, Esq. of the law firm of Wilmer Cutler Pickering

Hale and Dorr LLP as counsel pro hac vice pursuant to Local Civil Rule 101.1(c); and the Court

having considered the Declarations of Lauren James-Weir, Esq., Ari Holtzblatt, Esq., and Patrick J.

Carome, Esq.; and the undersigned having consented to this application; and for good cause shown;

       IT IS on this ___ day of ____________ 2020, hereby

       ORDERED that Defendants’ application is granted and Ari Holtzblatt, Esq. and Patrick J.

Carome, Esq. are admitted to practice pro hac vice before this Court pursuant to Local Civil Rule

101.1(c) for all purposes and in all proceedings connected with this litigation; and it is further



2858872.1 115341-104130
Case 2:20-cv-12880-JMV-JAD Document 17 Filed 10/29/20 Page 2 of 3 PageID: 80




         ORDERED that Ari Holtzblatt, Esq. and Patrick J. Carome, Esq. shall comply with Local

Civil Rule 101.1(c) and abide by all rules of this Court, including all disciplinary rules, and shall

notify the Court immediately of any matter affecting counsel’s standing at the bar of any court;

and it is further

         ORDERED that Ari Holtzblatt, Esq. and Patrick J. Carome, Esq. shall each make annual

payment to the New Jersey Lawyers’ Fund for Client Protection as provided in New Jersey Court

Rule 1:28-2(a); and it is further

         ORDERED that the Clerk of this Court shall forward a copy of this Order to the Treasurer of

the New Jersey Lawyers’ Fund for Client Protection; and it is further

         ORDERED that Ari Holtzblatt, Esq. and Patrick J. Carome, Esq. shall each make payment

of $150.00 to the Clerk, United States District Court, as required by Local Civil Rule 101.1(c)(3); and

it is further

         ORDERED that all pleadings, briefs and other papers filed with the Court shall be signed by

an attorney-at-law of this Court associated with the law firm of Gibbons P.C., who shall be responsible

for them and for the conduct of Ari Holtzblatt, Esq. and Patrick J. Carome, Esq.

IT IS SO ORDERED THIS

_______ DAY OF ___________, 2020

                                                  Honorable Joseph A. Dickson, U.S.M.J.

AGREED AND CONSENTED TO BY:

 DATED: October 28, 2020                                 DATED: October 27, 2020

 /s/Patrick Trainor                                      /s/Lauren James-Weir
 Patrick Trainor, Esq.                                   Lauren James-Weir, Esq.
 LAW OFFICE OF PATRICK TRAINOR, LLC                      GIBBONS P.C.
 848 Paterson Avenue                                     One Gateway Center
 East Rutherford, NJ 07073                               Newark, New Jersey 07102
 Telephone: 201-777-3327                                 Telephone: 973-596-4861
                                                         Email: ljames-weir@gibbonslaw.com
 Email: pt@ptesq.com
                                                         Attorneys for Defendants, Vijaya Gadde
 Attorneys for Plaintiff, Daniel D’Ambly
                                                         and Twitter, Inc.
2858872.1 115341-104130
Case 2:20-cv-12880-JMV-JAD Document 17 Filed 10/29/20 Page 3 of 3 PageID: 81




 DATED: October 28, 2020                            DATED: October 28, 2020

 /s/Monica C. Barrett_______________________        /s/Richard Scharlat______________________
 Monica C. Barrett, Esq.                            Richard Scharlat, Esq.
 BOND SCHOENECK & KING, PLLC                        MCDERMOTT WILL & EMERY, LLP
 600 THIRD AVENUE 22ND FLOOR                        340 MADISON AVENUE
 NEW YORK, NY 10009                                 NEW YORK, NY 10173
 Telephone: 646-253-2314                            Telephone: 212-547-5421
 Email: mbarrett@bsk.com                            Email: Rscharlat@mwe.com
 Attorneys for Defendant, St. Lawrence University   Attorneys for Defendants, Tribune Publishing
                                                    Company and New York Daily News

 DATED: October 28, 2020

 /s/Michael J. Canning_____________________
 Michael J. Canning, Esq.
 GIORDANO, HALLERAN
 & CIESLA, P.C.
 125 Half Mile Road, Suite 300
 Red Bank, N.J. 07701-6777
 Telephone: (732) 741-3900
 Email: mcanning@ghclaw.com
 Attorneys for Defendants, Cohen, Weiss and
 Simon, LLP




2858872.1 115341-104130
